 8:20-cv-00356-RGK-PRSE Doc # 26 Filed: 11/04/20 Page 1 of 1 - Page ID # 152




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

KIM LIECH,

                  Petitioner,                           8:20CV356

      vs.
                                                         ORDER
SCOTT FRAKES,

                  Respondent.


     IT IS ORDERED that Respondent shall file a response to Petitioner’s Motion
Requesting Additional Documents (Filing 25) on or before November 16, 2020.

      Dated this 4th day of November, 2020.

                                          BY THE COURT:


                                          Richard G. Kopf
                                          Senior United States District Judge
